




THIRD AMENDMENT TO EMPLOYMENT AGREEMENT




THIRD AMENDMENT (this “Amendment”), entered into on July 29, 2010, and made
effective as of May 11, 2010, to the Employment Agreement dated as of September
6, 2006 (the “Employment Agreement”), by and among LIN TV Corp., a Delaware
corporation (“Parent”), and LIN Television Corporation, a Delaware corporation
with its headquarters in Providence, Rhode Island, and a wholly-owned subsidiary
of the Parent (the “Company” and, together with Parent, the “LIN Companies”),
and Denise M. Parent (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Executive and the LIN Companies are parties to the Employment
Agreement; and


WHEREAS, the Employment Agreement was amended on October 29, 2009 and February
28, 2010; and


WHEREAS, the parties desire to further amend the Employment Agreement upon the
terms and conditions set forth herein.
 
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:
 
1.           Defined Terms.  Terms defined in the Employment Agreement and used
herein shall have the meanings given to them in the Employment Agreement.
 
2.           Amendment to Section 5.  Section 5 shall be deleted in its entirety
and replaced with the following:
 
“a.           During the Service Period, Executive shall be paid by the Company
an annual base salary of Three Hundred Twenty Five Thousand Dollars ($325,000)
(“Base Salary”), payable in accordance with the Company’s normal payroll
practices.  The Base Salary shall be reviewed by the Compensation Committee of
the Board of Parent (“Compensation Committee”) no less often than once each
calendar year and may be increased, but not decreased, based upon such a review.
 
b.           With respect to the portion of the Service Period commencing on
January 1, 2010, Executive shall be eligible to receive, in addition to the Base
Salary described above, an annual bonus payment (a “Performance Bonus”) in an
amount up to One Hundred Seventy Five Thousand Dollars ($175,000) for such year
(a “Performance Bonus Amount”) to be determined by December 31, 2010, and
thereafter, the last day of each calendar year during the Service Period, or as
soon thereafter as practicable, but in no event later than March 15 of the
subsequent calendar year, as follows:
 
(i)           Executive shall be eligible to receive a bonus payment calculated
as set forth in this paragraph (i) using a baseline bonus amount equal to twenty
five percent (25%) of the Performance Bonus Amount (the “Results Bonus Base
Amount”).  The amount of the bonus awarded to Executive, if any, under this
paragraph (i) shall be an amount calculated as a percentage of the Results Bonus
Base Amount (the “Results Bonus Percentage”).  The Results Bonus Percentage
shall be the percentage set forth on Schedule 5(b) hereto that corresponds to
the respective percentage by which Parent has achieved the approved budgeted
EBITDA established by the Board of Parent for the applicable year.
 
(ii)           Executive shall be eligible to receive a bonus payment in an
amount up to seventy five percent (75%) of the Performance Bonus Amount, which
bonus payment, if any, shall be determined in the sole discretion of the
President and CEO of the LIN Companies and the Compensation Committee, based
upon such factors as each may determine to be relevant, which may include the
performance of the LIN Companies and Executive, general business conditions, and
the relative achievement by Executive or the LIN Companies of any goals
established by the President and CEO, the Board of Parent or the Compensation
Committee.”
 
3.           No Other Amendments; Confirmation.  Except as expressly amended
hereby, the provisions of the Employment Agreement, as amended, are and shall
remain in full force and effect.


4.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Amendment may be delivered by facsimile transmission of the
relevant signature pages hereof.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


EXECUTIVE:


                                                                           
                                                                                                /s/
Denise M. Parent
Denise M. Parent
 
 




LIN TV CORP.




By:         /s/ Vincent
L. Sadusky                                                   
Name:   Vincent L. Sadusky
Title:     President and Chief Executive Officer




LIN TELEVISION CORPORATION
 
                                                                                                
By:         /s/ Vincent
L. Sadusky                                                   
Name:   Vincent L. Sadusky
Title:     President and Chief Executive Officer
 


 
1

--------------------------------------------------------------------------------

 

Schedule 5(b)


Percent of
EBITDA
 
Bonus
80.0%
Zero
82.0%
32.5%
84.0%
40.0%
86.0%
47.5%
88.0%
55.0%
90.0%
62.5%
92.0%
70.0%
94.0%
77.5%
96.0%
85.0%
98.0%
92.5%
100.0%
100.0%
101.0%
110.0%
102.0%
120.0%
103.0%
130.0%
104.0%
140.0%
105.0%
150.0%
106.0%
160.0%
107.0%
170.0%
108.0%
180.0%
109.0%
190.0%
110.0%
200.0%






 
2

--------------------------------------------------------------------------------

 

 